Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on June 28, 2022, the Attorney of Record requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 04-2223 the required fee of $ 110 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Denise L. Mayfield on June 24, 2022.

The application has been amended as follows: 
Claim 1.  A blood measurement indicator panel for estimating blood volume in a fluid comprising a panel material having two sides, a front side and a back side,
the front side having a first series of markings, and a second series of markings, the first series of markings providing a measurement of sedimented red blood cell volume and the second series of markings providing a measure of blood volume, wherein the second series marking for blood volume is determined by a formula:  
Vb = Vm / Hct x η
wherein Vb is blood volume measured in milliliters, Vm is the sedimented red blood cell volume measured in milliliters; Hct is an average blood hematocrit value; and η is a packing ratio of sedimented red blood cells.
Claim 13.  A blood measurement indicator panel comprising a panel material having a front side and a back side,
the front side comprising a first series of volume markings and a second series of volume markings, the first series of volume markings corresponding to a volume of sedimented red blood cells, and the second series of volume markings corresponding to a volume of blood, wherein the second series of volume markings is determined by a formula:
Vb = Vm / Hct x η
wherein Vb is blood volume measured in milliliters, Vm is the sedimented red blood cell volume, Hct is an average blood hematocrit value, and η is a packing ratio of sedimented red blood cells.
Claim 15 is cancelled.
Allowable Subject Matter
Claims 1, 5, 6, 9, 10, and 12-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a blood measurement indicator panel comprising a first series of markings providing a measurement of sedimented red blood cell volume, and a second series of markings providing a measure of blood volume wherein the second series of markings for blood volume is determined by the formula Vb = Vm /Hct x η wherein Vb is blood volume measured in milliliters, Vm is the sedimented red blood cell volume measured in milliliters, Hct is an average blood hematocrit value, and η is a packing ratio of sedimented red blood cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/DWAN A GERIDO/           Examiner, Art Unit 1797 
/LYLE ALEXANDER/            Supervisory Patent Examiner, Art Unit 1797